. Order unanimously reversed, with $25 costs and disbursements and motion denied, without costs. Memorandum: Construing the allegations of the third-party complaint in the light of the allegations contained in the principal complaint, we conclude that the former pleading alleges a sufficient cause of action. (Appeal from order of Onondaga Special Term granting motion by the third-party defendant for dismissal of the third-party complaint.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.